Citation Nr: 1449691	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-20 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a right shoulder injury (right shoulder disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from April 1981 to July 1981 and on active duty from December 20, 1990 to March 23, 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2007 (denying an increased rating for the right shoulder) and May 2013 (TDIU) rating decisions of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  In March 2009, a hearing was held before a Decision Review Officer (DRO) at the RO.  In January 2012, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are associated with the record.  In April 2012, the case was remanded for additional development.  An April 2012 rating decision granted service connection for a skin disability and degenerative disc disease of the lumbosacral spine.  Accordingly, those claims are not before the Board.

The issue of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

At no time during the appeal period is the Veteran's right (major) shoulder disability shown to have been manifested by impairment greater than recurrent dislocation with frequent episodes and guarding of all arm movements or limitation of motion greater than at midway between the side and shoulder level; fibrous union, non-union, ankylosis, or limitation of motion to 25 degrees from the side are not shown. 

CONCLUSION OF LAW

A rating in excess of 30 percent is not warranted for the Veteran's right shoulder disability.  38 U.S.C.A. § 1155, 5107 (West 200); 38 C.F.R. §§ 4.7, 4.71a, Codes 5200, 5201, 5202 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A March 2007 letter explained the evidence necessary to substantiate the right shoulder claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of how effective dates of awards are assigned.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) and postservice treatment records have been associated with the record.  The RO arranged for VA examinations in April 2007, May 2009, November 2010, September 2012, and March 2013.  The Board finds that the reports of these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations were thorough and allow for consideration of all applicable criteria.  Accordingly, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the rating for the right shoulder disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  At the January 2012 hearing, the undersigned identified the issue then on appeal (entitlement to TDIU was not yet on appeal), focused on the elements necessary to substantiate the claim, and identified evidence that could assist the Veteran in substantiating the claims.  A hearing notice defect is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings to acknowledge distinct periods when different levels of impairment were shown are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of ratings is the ability of the body, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.
The Veteran filed the instant claim for an increased rating for his right shoulder disability in October 2006.

A November 2005 right shoulder MRI showed minimal fluid within the subacromial/subdeltoid bursa without evidence of rotator cuff tear (which were noted to likely represent subacromial/subdeltoid bursitis) and degenerative osteoarthritic changes of the acromioclavicular joint with a subacromial spur impressing upon the supraspinatus muscle.  Records dated from 2006 to 2010 note complaints of chronic shoulder pain.  In January 2006, the Veteran reported intermittent right shoulder pain.  April 2007 shoulder X-rays were normal.  

On April 2007 VA joints examination, the Veteran reported constant pulsating throbbing pain to his right shoulder, which radiated to the right side of the neck and to the back, and was relieved by hot water baths and medication.  He indicated he had not had any shoulder surgery, and described the pain as a level 6.5 (on a scale to 10).  He stated that because of his shoulder, he sometimes has difficulty putting on and taking off his shirts; he indicated that the shoulder interferes with his activities of daily living.  The examiner noted a 2005 shoulder MRI which was interpreted as showing bursitis, and opined it "most likely has resolved since this time."  The examiner stated that he did not find the Veteran's physical examination findings to be remarkable.  His shoulders were symmetrical without swelling, tenderness, crepitus, erythema, or deformity.  The impingement test was negative.  His motor strength was 5/5 and his pulses were 2+ bilaterally in the radial pulses.  There was full range of motion to flexion, extension, abduction, adduction, and internal and external rotation.  The examiner noted that other than reporting a lot of pain, the Veteran was able to perform 10/10 repetitions of lifts with a five pound dumbbell.  The examiner noted that the Veteran could lift the five pound weight up to forward flexion of 120 degrees (out of 180 degrees, even when reporting pain).  The diagnosis was chronic right shoulder bursitis.

On May 2009 VA joints examination, the examiner noted that the Veteran walked from the waiting room to the examining room with good posture and gait, and no pelvic tilt or limp.  The examiner noted that when it came to examination, the Veteran dropped his right shoulder considerably.  Forward flexion of the right shoulder was limited to 15 degrees, times four, with apparent weakness, but no pain, fatigue, or lack of endurance.  Shoulder abduction was to 15 and 20 degrees, times four, with no significant pain, but definite weakness, fatigue, and lack of endurance.  External rotation was to 45 degrees, times four; however, the examiner noted that the Veteran did not seem to be very cooperative.  The examiner noted that it was a "very poor evaluation with the patient's failure to cooperate."  Shoulder rotation was to 40 degrees, at best, and the examiner indicated that the position was not appropriate for this evaluation.  It was noted that the Veteran had a moderate to weak grip in the right hand.  The examiner further noted that with the Veteran was lying down, the shoulder could be moved passively up to 160 degrees without any pain, weakness, or fatigue and that shoulder abduction was to 160 degrees, times three passively, with no apparent pain, weakness, or fatigue.

Following an examination, the examiner noted that the Veteran does not use any assistive devices for his shoulder and that his activities of daily living are not impacted by the shoulder.  Range of motion, however, was severely limited; however there was no history of flare-ups and no repetitive pain.  The final diagnosis was unexplained weakness and limitation of motion of the right shoulder.  The examiner commented that there was insufficient data to warrant "this significant observation inability to move."

On November 2010 VA joints examination, it was noted that posture of the Veteran's shoulder was symmetrical.  Forward flexion was to 180 degrees, times five, and with no discomfort, pain, weakness, fatigue, or lack of endurance.  The examiner noted that the pain pattern was a continuous litany of pain involving other areas of the body affecting the shoulder, which did not appear medically rationale.  Abduction was to 100 degrees, times four, with discomfort, but no pain, weakness, fatigue, or lack of endurance.  External rotation was to 80 degrees, times four, with no pain, weakness, fatigue, or lack of endurance, and shoulder internal rotation was to 80 degrees, times four, with discomfort, but no pain, weakness, fatigue, or lack of endurance.  The examiner then noted that a two pound weight was used for range of motion studies, which found forward flexion to 170 degrees, times four, with no pain, weakness, fatigue, or lack of endurance.  Shoulder abduction was to 90 degrees, times four, with no pain, weakness, fatigue, or lack of endurance.  The examiner noted that when the Veteran relaxed his shoulder passively, right shoulder abduction was possible to 170 degrees with no pain, weakness, fatigue, or lack of endurance.  The examiner also noted that the Veteran does not use assistive devices for his shoulder and while there was mild limitation of motion, there was no apparent functional impairment and the right shoulder joint was stable.  

A December 2011 VA treatment record notes chronic shoulder pain.  In May 2012, the Veteran reported his shoulder gave out.

In January 2012, the Veteran testified that when he overuses his right hand, it tightens the muscles and they don't relax normally.  He stated that his primary care physician found him to have carpal tunnel in both of his wrists.  He stated that he cannot pick up a gallon of milk and that his arm "just goes dead."  He reported using heat packs on his shoulder and taking medication, which restores mobility.

On September 2012 VA shoulder examination, the diagnosis was right shoulder degenerative joint disease (DJD).  The Veteran reported more frequent pain in his right shoulder and stated that his shoulder is easily fatigued during routine activities of daily living.  He reported flare-ups due to "lifting stuff too much."  The examiner noted that his dominant hand is his right hand.  Range of motion studies found flexion to 130 degrees with objective evidence of pain at 120 degrees and abduction to 120 degrees with objective evidence of pain at 110 degrees.  On repetitive-use testing, flexion was to 120 degrees and abduction was to 110 degrees.  The examiner noted that the Veteran has additional limitation in range of motion following repetitive-use testing.  Functional loss was noted to be less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was evidence of pain on palpation and guarding of the right shoulder.  Shoulder abduction muscle strength was noted to be 2/5 (active movement with gravity eliminated) and shoulder forward flexion muscle strength was noted to be 3/5 (active movement against gravity).  There was no evidence of ankylosis of the glenohumeral articulation.  The Hawkins' Impingement test, Empty-can test, External rotation/Infraspinatus strength test, Lift-off subscapularis test, and Crank apprehension and relocation test were all positive.  There was no history of mechanical symptoms or recurrent dislocation, and it was noted that the Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  There was tenderness on palpation of the AC joint.  The examiner noted that the Veteran had not had a total shoulder joint replacement or arthroscopic (or other) shoulder surgery.  Diagnostic testing showed mild degenerative changes of the right acromioclavicular joint.  The examiner noted that the Veteran's shoulder condition would impact on ability to do work requiring heavy lifting, carrying, and pushing.

On March 2013 VA shoulder examination, the diagnosis was right shoulder DJD.  The Veteran reported that flare-ups impact the function of his shoulder and stated that lifting more than a gallon of milk and doing overhead activities caused his right shoulder to flare.  Range of motion studies showed flexion to 125 degrees, with objective evidence of pain at 115 degrees, and abduction to 110 degrees, with objective evidence of pain at 100 degrees.  On repetitive-use testing, flexion was to 115 degrees and abduction was to 100 degrees.  The examiner noted that the Veteran has additional limitations in range of motion following repetitive-use testing, and that functional loss included less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was no evidence of pain on palpation or guarding.  Right shoulder abduction muscle strength was 2/5 (active movement with gravity eliminated), while forward flexion was 3/5 (active movement against gravity).  It was noted that the Veteran did not have ankylosis of the glenohumeral articulation.  The Hawkins' Impingement test, Empty-can test, External rotation/Infraspinatus strength test, Lift-off subscapularis test, and Crank apprehension and relocation test were all positive.  There was no history of recurrent dislocation of the glenohumeral joint and it was noted that the Veteran did not have an AC joint condition or any other impairment of the clavicle or scapula.  There was no tenderness on palpation of the AC joint.  The examiner indicated that the Veteran has not had a total shoulder joint replacement or arthroscopic (or other) shoulder surgery.  Diagnostic testing showed evidence of arthritis.  The examiner opined that the Veteran's right shoulder condition did not preclude him from minimal physical and moderate sedentary employment.  In an April 2013 addendum opinion, the examiner indicated that the Veteran's shoulder pain , weakness, and fatigability limit his functional ability and range of motion during flare-ups and on repetitive use, but that in the absence of objective evidence, he could not quantify the degree of additional range of motion loss during flare-ups.
A February 2014 VA treatment record notes chronic shoulder pain.

Normal range of motion of the shoulders is forward flexion to 180 degrees; abduction to 180 degrees; external rotation to 90 degrees; and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  In rating upper extremity disability a distinction is made between the major (dominant) and the minor upper extremities; only one extremity is to be considered major.  See 38 C.F.R. § 4.69.  The Veteran's right upper extremity is his major extremity.  

Disability of the shoulders/arms is rated under 38 C.F.R. § 4.71a, Codes 5200-5203.  The Veteran's right shoulder disability is currently rated 30 percent under Code 5202 (for recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements).  To warrant the next higher rating under this Code, the Veteran would have to show fibrous union or nonunion of the humerus.  As such pathology has not shown on any examination, a rating in excess of 30 percent under Code 5202 is not warranted.

Considering other applicable criteria, the Board notes the shoulder is not ankylosed; consequently, a higher rating under Code 5200 is not warranted.  The disability is also not shown to have been manifested by arm motion limited to 25 degrees from the side; on April 2007 VA examination, there was full range of motion, on November 2010 VA examination, abduction (i.e., arm motion from the side) was to 100 degrees through four repetitions.  Using a two pound weight, abduction was to 90 degrees (however, when relaxing the shoulder passively, it could be moved to 170 degrees in abduction with no pain, weakness, fatigue, or lack of endurance).  On September 2012 VA examination, abduction was to 110 degrees and on March 2013 VA examination, abduction was to 100 degrees.  All limitations noted are well beyond 25 degrees.

The Board notes the more severe limitation of motion (abduction only 15 to 20 degrees) found on May 2009 VA joints examination; however, that examiner indicated that the Veteran failed to cooperate (and that he considered it a "very poor evaluation").  Accordingly, the findings on the May 2009 VA examination cannot be dispositive.
In short, the probative evidence does not show that any time there has been limitation of right arm motion to 25 degrees from the side.  Accordingly, a higher (40 percent) rating under Code 5201 is not warranted.

The Board notes the Veteran's reports of functional limitations due to pain and weakness.  However, it is not shown that the factors of pain and weakness have caused an increase in functional impairment to a degree warranting a rating in excess of 30 percent:  On April 2007 VA examination, there was full range of motion, and the Veteran was able to complete 10 out of 10 repetitions despite pain; on May 2009 VA examination, it was noted that the Veteran did not use any assistive devices for his shoulder, and that his activities of daily living were not impacted by the shoulder; on November 2010 VA examination, the examiner found there was no functional impairment of the right shoulder.  Although the Veteran has less movement than normal, weakened movement, excess fatigability, pain on movement, pain on palpation, and guarding of the right shoulder, such functional limitations are encompassed/accounted for by the 30 percent rating currently assigned.  Notably, on March 2013 VA examination, there was no longer evidence of pain on palpation or guarding, and while there was less movement than normal, weakened movement, excess fatigability, and pain on movement, such did not approximate the degree of impairment needed for a rating in excess of 30 percent.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 30 percent for the right shoulder disability, and that the appeal in this matter must be denied.

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence of symptoms of and/or impairment due to the right shoulder that is not encompassed by the schedular rating assigned.  The Veteran reports painful motion and weakness, which as noted above, are encompassed by the 30 percent rating currently assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The matter of entitlement to a TDIU rating is addressed in the remand below.
ORDER

A rating in excess of 30 percent for the Veteran's right shoulder disability is denied.


REMAND

In his February 2014 substantive appeal in the matter of entitlement to a TDIU rating, the Veteran requested a Travel Board hearing.  He has not been scheduled for such hearing, and has not withdrawn his request.  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a hearing, and because Travel Board hearings are scheduled by the AOJ) a remand is required.  See  38 U.S.C.A. § 7107(b) and  38 C.F.R. § 20.700(a).

The case is REMANDED for the following:

The AOJ should schedule the Veteran for a Travel Board hearing at the RO.  He should be notified of the hearing date, location, and time.  The case should then be processed in accordance with established practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


